In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐1017 
HSBC BANK USA, N.A., 
as Trustee for Nomura Home Equity Loan, Inc., 
Asset‐Backed Certificates, Series 2006‐FM1, 
                                             Plaintiff‐Appellee, 
                                  v. 

KIRKLAND TOWNSEND, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 12 C 3921 — Gary S. Feinerman, Judge. 
                     ____________________ 

     ARGUED NOVEMBER 3, 2014 — DECIDED JULY 16, 2015 
                ____________________ 

  Before  WOOD,  Chief  Judge,  and  EASTERBROOK  and 
HAMILTON, Circuit Judges. 
   WOOD,  Chief  Judge.  This  is  one  of  the  flood  of  mortgage 
foreclosure cases that hit the country after the 2008 economic 
downturn.  Before  we  can  say  anything  about  its  merits, 
however, we must decide whether an appealable final judg‐
ment  is  before  us.  That  question  turns  out  to  be  more com‐
2                                                       No. 13‐1017 

plicated  than  usual,  given  the  many  steps  that  must  take 
place  before  the  foreclosure  process  is  complete.  Here,  the 
case  has  reached  the  point  where  the  bank  seeking  to  fore‐
close has secured a judgment of foreclosure and an order of 
sale pursuant to Illinois law. The district court declared that 
its  judgment  was  “final,”  but  at  the  same  time,  it  acknowl‐
edged that the public judicial sale could take place only after 
certain additional steps were completed, including the expi‐
ration of the statutory reinstatement and redemption periods 
to which the mortgagor was entitled under Illinois law. The 
court also noted that it would need to hold a hearing to con‐
firm  the  sale  (thereby  allowing  it  to  go  to  closing)  upon  a 
party’s motion, and at such a hearing it could decide not to 
confirm  the  sale  if,  among  other  things,  “justice  was  …  not 
done.” 
    Kirkland Townsend has brought an appeal from the rul‐
ings we have just described. Concerned about our appellate 
jurisdiction,  we  asked  the  parties  for  additional  briefing  on 
that point. Those briefs, plus our independent review of the 
case, convince us that the appeal must be dismissed for want 
of appellate jurisdiction.  
                                  I 
    In 2005, Townsend signed a promissory note for $136,000 
with Fremont Investment & Loan. He needed the money to 
purchase  a  condominium  in  the  South  Shore  neighborhood 
of  Chicago.  At  the  same  time,  Townsend  executed  a  mort‐
gage on the property, naming Mortgage Electronic Registra‐
tion  Systems,  Inc.  (MERS)  as  the  mortgagee.  (MERS  was 
Fremont’s  nominee.)  After  Townsend  ceased  making  pay‐
ments on his mortgage in 2011, MERS assigned the mortgage 
to  HSBC  Bank,  USA;  MERS  remained  Fremont’s  nominee, 
No. 13‐1017                                                          3 

however, for a junior mortgage Fremont held in the amount 
of $34,000. Shortly thereafter, HSBC filed a complaint against 
Townsend in the district court asking for a judgment of fore‐
closure of the mortgage, sale of the condominium, and relat‐
ed relief under Illinois law. The district court’s subject‐matter 
jurisdiction  was  based  on  diversity.  See  28  U.S.C. 
§ 1332(a)(1). 
    Representing  himself,  Townsend  answered  the  com‐
plaint.  HSBC  then  moved  for  summary  judgment.  It  sup‐
ported  its  motion  with  evidence  showing  that  Townsend 
was  in  default;  that  he  owed  $141,425.65  on  the  note;  and 
that  HSBC  owned  both  the  note  and  the  mortgage.  Town‐
send failed to respond to HSBC’s motion, and so the district 
court  granted  it  in  open  court  on  September  6,  2012.  Later 
that day, it entered a written judgment of foreclosure, an or‐
der finding that Townsend owed the bank $143,569.65 (rep‐
resenting  principal,  interest,  attorney’s  fees,  and  costs),  and 
an order providing for judicial sale of the property if Town‐
send did not pay before the redemption period expired. The 
court  wrote  that  the  judgment  was  “a  final  and  appealable 
order”  that  was  “fully  dispositive”  of  all  defendants’  inter‐
ests for purposes of Federal Rule of Civil Procedure 54(b). 
    At  the  same  time,  the  court  retained  “jurisdiction  over 
the parties and subject matter of this cause for the purpose of 
enforcing th[e] Judgment or vacating said Judgment  if a re‐
instatement is made as set forth in this Judgment.” The court 
acknowledged that “[u]pon motion and notice,” it would be 
required to hold a hearing to confirm the judicial sale pursu‐
ant to 735 ILCS 5/15‐1508. After such a hearing, it could de‐
cide not to enter a confirmation order, if it found that appro‐
priate parties did not receive proper notice of the sale, if the 
4                                                         No. 13‐1017 

terms  of  the  sale  were  unconscionable,  if  the  sale  was  con‐
ducted fraudulently, “or … justice was otherwise not done.” 
Thirty days after the order confirming the sale, the purchaser 
obtains  the  right  to  possession  of  the  property.  735  ILCS 
5/15‐1508(g).  (This  is  a  good  time  to  observe  that  the  word 
“sale” is used in several senses in the governing Illinois stat‐
utes:  (1)  as  the  formal  judicially  authorized  event  at  which 
people  bid  for  the  property  in  foreclosure—we  call  this  the 
“judicial sale” in this opinion; (2) as the confirmation of the 
judicial sale—the step, resembling closing, at which the pur‐
chaser’s  right  to  a  deed  is  established;  and  (3)  as  the  final 
transfer  of  possession.  We  have  attempted  to  be  precise 
about  which  meaning  is  involved  at  various  points  in  our 
discussion.) 
     Elsewhere in the judgment, the  district  court said that it 
would  appoint  a  special  commissioner  to  conduct  the  judi‐
cial  sale  according  to  instructions  in  the  order.  The  court 
concluded that HSBC’s interest was superior to that of MERS 
(which as we have noted was still acting on Fremont’s behalf 
as nominee for its junior mortgage). It ordered that ultimate‐
ly  the  proceeds  of  the  sale  would  be  paid  out  according  to 
the  terms  of  the  judgment  and  735  ILCS  5/15‐1512.  The 
judgment  also  provided  that  if  the  proceeds  of  a  confirmed 
sale came up short, a deficiency judgment would be entered 
against Townsend for the difference. 
    After the parties submitted their briefs on Townsend’s pro 
se appeal of the district court’s foreclosure judgment, we or‐
dered supplemental briefing on the question of appellate ju‐
risdiction.  We  asked  the  parties  to  address  whether  (1)  the 
district  court  improperly  certified  its  judgment  as  final  un‐
der  Rule  54(b);  (2)  its  judgment  qualified  as  an  appealable 
No. 13‐1017                                                               5 

injunction  under  28 U.S.C.  § 1292(a);  or  (3)  the  doctrine  of 
Forgay  v.  Conrad,  47  U.S.  (6 How.)  201  (1848),  supported  ju‐
risdiction. We recruited attorney Kenneth J. Vanko to repre‐
sent Townsend, and  we are grateful to him  for  his  able ser‐
vice  to  his  client  and  the  court,  and  to  all  counsel  for  the 
helpful supplemental briefs. 
                                     II 
    We  consider  first  whether  we  may  hear  Townsend’s  ap‐
peal  under  the  final  judgment  rule  expressed  in  28 U.S.C. 
§ 1291. That provision states that the courts of appeals “shall 
have  jurisdiction  of  appeals  from  all  final  decisions  of  the 
district  courts  of  the  United  States.” As  the  Supreme  Court 
recently reiterated, “[a] party can typically appeal as of right 
only from [a] final decision.” Bullard v. Blue Hills Bank, 135 S. 
Ct. 1686, 1691 (2015). The first question before us is whether 
the  district  court’s  disposition  of  Townsend’s  case  was  final 
for purposes of section 1291. 
     Although section 1291 should be given “a practical rather 
than a technical construction,” the law’s “core application is 
to  rulings  that  terminate  an  action.”  Gelboim  v.  Bank  of  Am. 
Corp., 135 S. Ct. 897, 902 (2015) (quotations omitted). Such a 
decision  “ends  the  litigation  on  the  merits  and  leaves  noth‐
ing  for  the  court  to  do  but  execute  the  judgment.”  Catlin  v. 
United States, 324 U.S. 229, 233 (1945). Several aspects of the 
district  court’s  ruling  in  this  case  convince  us  that  it  fails  to 
meet this standard.  
   When all is said and done, the district court’s judgment of 
foreclosure  and  order  to  conduct  a  judicial  sale  leave  too 
much up in the air for us to regard the action as terminated, 
with  nothing  left  but  the  mechanical  details  of  collection  or 
6                                                        No. 13‐1017 

other  enforcement  measures.  Illinois  law  specifies  the  vari‐
ous steps that must be taken; it is the governing law in this 
diversity action, and so we must see how the district court’s 
actions  fit  into  the  regime  Illinois  creates  for  foreclosures. 
Like many states, Illinois protects mortgagors in foreclosure 
by  giving  them  statutory  periods  of  both  redemption  and 
reinstatement.  The  reinstatement  statute  permits  the  mort‐
gagor  to  “reinstate  the  mortgage”  by  “curing  all  defaults 
then existing.” At that point, “the foreclosure and any other 
proceedings  for  the  collection  or  enforcement  of  the  obliga‐
tion  secured  by  the  mortgage  shall  be  dismissed  and  the 
mortgage documents shall remain in full force and effect as 
if  no  acceleration  or  default  had  occurred.”  735 ILCS  5/15‐
1602. The redemption statute speaks of the mortgagor’s abil‐
ity to “redeem the real estate from the foreclosure,” 735 ILCS 
5/15‐1603(f)(1),  and  states  that  upon  receiving  the  amount 
owed, the mortgagee “shall promptly furnish the mortgagor 
with  a  release  of  the  mortgage  or  satisfaction  of  the  judg‐
ment,  as  appropriate,  and  the  evidence  of  all  indebtedness 
secured by the mortgage shall be cancelled.” 735 ILCS 5/15‐
1603(f)(3). 
     This language indicates that the exercise of the right of ei‐
ther  reinstatement  or  redemption  has  the  potential  to  undo 
the foreclosure, scuttling the need for the process of execut‐
ing  the  judgment. The  district court  was well aware of this: 
its  foreclosure  judgment  explicitly  incorporates  these  statu‐
tory rights, stating that “[t]he subject real estate shall be sold 
pursuant  to  statute  at  the  expiration  of  both  the  reinstate‐
ment period and the redemption period.” This language in‐
dicates that the expiration of both of these periods—an event 
that will occur if a mortgagor fails to exercise either right—is 
a  condition  that  must  be  satisfied  before  the  initial  judicial 
No. 13‐1017                                                            7 

sale  of  the  foreclosed  property  may  proceed;  closing,  con‐
firmation, and transfer cannot take place until the successful 
bidder is identified. As the Supreme Court noted years ago, 
“[a] question remaining to be decided after an order ending 
litigation on the merits does not prevent finality if its resolu‐
tion will not alter the order or moot or revise decisions em‐
bodied  in  the  order.”  Budinich  v.  Becton  Dickinson  &  Co., 
486 U.S. 196, 199 (1988). But if the resolution of the outstand‐
ing question will either alter the order or moot or revise the 
resolution of the case, finality is lacking. In every case decid‐
ed  under  Illinois  law,  entry  of  the  foreclosure  judgment 
marks  the  beginning  of  a  period  in  which  critical  matters 
remain  to  be  resolved:  whether  the  mortgagor  will  exercise 
her  statutory  redemption  and  reinstatement  rights,  and, 
should  a  judicial  sale  occur,  whether  it  complies  with  all 
statutory requirements.  
    Other aspects of Illinois law point in the same direction. 
The  law  expressly  provides  for  a  post‐judicial‐sale  inquiry 
into  whether  “justice  was  otherwise  not  done”  by  the  auc‐
tion.  735 ILCS  5/15‐1508(b)(iv).  The  same  provision  directs 
the  court  on  motion  to  determine  whether  proper  notice  of 
the  sale  was  given  and  whether  the  sale  was  conducted 
fraudulently or with unconscionable terms. If the court finds 
any  of  these  things  to  be  true,  it  need  not  confirm  the  sale. 
Confirmation  is  therefore  a  critical  step.  Not  until  the  court 
confirms  the  sale  triggered  by  the  judgment  of  foreclosure 
may  it  enter  a  deficiency  judgment  against  the  mortgagor. 
Damages  are  part  of  the  judgment  and  essential  to  finality; 
lack  of  quantified  damages  prevents  an  appeal.  See  Liberty 
Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976) (“[W]here as‐
sessment of damages or awarding of other relief remains to 
be  resolved  have  never  been  considered  to  be  ‘final’  within 
8                                                         No. 13‐1017 

the meaning of 28 U.S.C. § 1291.”). 
    A number of questions remain about the damages Town‐
send  will  have  to  pay.  The  amount  that  the  judicial  sale 
yields depends not only on the price obtained at the auction 
but also on, for example, whether the auction was conducted 
in a commercially reasonable way to maximize the price. If it 
was not, the court might confirm the sale but decline to enter 
a deficiency judgment. See 735 ILCS 5/15‐1508(b)(2). A mort‐
gagor might protest that an auction delivering far below the 
amount  specified  in  the  foreclosure  judgment  was  not  con‐
ducted in the way most likely to attract a high bid. The dis‐
trict judge must then evaluate that assertion. If the judge de‐
cides  that  better  advertising  or  other  measures  would  have 
produced a bid closer to the full amount owed, he might ei‐
ther cut or deny any deficiency judgment. If there are serious 
defects in the auction, then the district court has the authori‐
ty  not  to  confirm  the  sale  at  all,  and  transfer  of  possession 
will never occur. The deficiency judgment amount might al‐
so  depend  on  how  much  time  elapses  between  the  district 
court’s  sale order  (which quantifies the debt at  that moment) 
and the purchaser’s payment of the price at the auction. The 
longer  the  delay,  the  more  prejudgment  interest  must  be 
added under the terms  of  the note.  This  process  is  far  from 
mechanical. No one can know the amount of this part of the 
court’s  judgment  until  the  asset  has  been  exchanged  for 
money. That is fatal to finality. 
   Our dissenting colleague criticizes our description of Illi‐
nois law; he argues that Illinois courts have no discretion to 
reduce  deficiency  judgments.  In  taking  the  position  that  a 
deficiency  judgment  must,  as a matter  of  law,  be  the differ‐
ence  between  the  default  amount  and  the  foreclosure  sale 
No. 13‐1017                                                             9 

price, however, our colleague principally relies on a case that 
cites a repealed section of the Illinois code. See Illini Fed. Sav. 
&  Loan  Ass’n  v.  Doering,  516  N.E.2d  609  (Ill. App.  Ct.  1987) 
(quoting  Ill.  Rev.  Stat.  1985,  ch.  110,  par.  15‐112  (repealed 
1987)).  Even  in  Illini,  the  court  acknowledged  that  the  defi‐
ciency judgment should reflect the property’s sale price “ab‐
sent any fraud or irregularity in the foreclosure proceeding.” 
516  N.E.2d  at  611.  The  potential  for  irregularity  is  exactly 
what concerns us here. And in any event, the current version 
of  the  law  (which  applied  at  the  time  of  the  events  here) 
gives courts discretion over deficiency judgments. A judge’s 
order confirming a foreclosure sale “may also … provide for 
a personal judgment against any party for a deficiency.” 735 
ILCS  5/15‐1508(b)(2);  see  also  735  ILCS  5/15‐1508(f)  (“If  the 
order confirming the sale includes a deficiency judgment … 
.”) (emphases added in both). The statute uses the same dis‐
cretionary language to discuss the amount of the judgment: 
the “judgment may be entered for any balance of money that 
may  be  found  due  to  the  plaintiff,  over  and  above  the  pro‐
ceeds  of  the  sale  or  sales.”  735  ILCS  5/15‐1508(e)  (emphasis 
added). At  most,  some  ambiguity  may  be  introduced  when 
the  statute  later  states  that  a  “court  shall  also  enter”  a  defi‐
ciency judgment in a confirmation order. Id. Even that com‐
mand  is  qualified,  however,  because  the  amount  requested 
must be “proven” and the court must be “otherwise author‐
ized” to enter the judgment. Id. The latter two safety valves 
logically refer back to the court’s ability to evaluate the fair‐
ness of the foreclosure process.  
    Nothing  in  the  district  court’s  foreclosure  and  judicial‐
sale  order  in  this  case  gives  us  reason  to  think  that  the  re‐
maining  steps  are  so  ministerial,  inevitable,  or  unrelated  to 
the merits of the case that they do not defeat finality. We take 
10                                                       No. 13‐1017 

as a given that many orders confirming post‐foreclosure ju‐
dicial sales proceed without a hitch (at least from the bank’s 
perspective).  But  that  does  not  mean  that  the  rights  of  re‐
demption  and  reinstatement,  or  the  court’s  review  of  the 
auction process, are meaningless. The Supreme Court of Illi‐
nois  has  said  that  the  provision  of  section  15‐1508(b)(iv)  re‐
quiring  review  to  see  if  “justice  was  otherwise  not  done” 
“acts as a safety valve to allow the court to vacate the judicial 
sale and, in rare cases, the underlying judgment.” Wells Fargo 
Bank, N.A. v. McCluskey, 999 N.E.2d 321, 329 (Ill. 2013). Nei‐
ther  the  percentage  of  cases  in  which  this  is  found  nor  the 
narrowness  of  the  legal  standard  matter:  finality  does  not 
depend on the odds. The question is whether the existence of 
these  rights,  which  are  embedded  within  Illinois’s  foreclo‐
sure  scheme,  renders  a  foreclosure  and  judicial‐sale  order 
non‐final, when the sale is yet to be conducted and confirma‐
tion has not yet occurred. We believe that it does. 
    Finally, we note that our understanding of these statutes 
matches that of the Illinois courts. The Supreme Court of Il‐
linois  has  said  that  it  is  “well  settled”  that  a  foreclosure 
judgment  is  not  a  final  judgment  “because  it  does  not  dis‐
pose of all issues between the parties and it does not termi‐
nate  the  litigation.”  EMC  Mortg.  Corp.  v.  Kemp,  982 N.E.2d 
152,  154  (Ill.  2012).  The  court  explained  that  “although  a 
judgment  of  foreclosure  is  final  as  to  the  matters  it  adjudi‐
cates,  a  judgment  foreclosing  a  mortgage,  or  a  lien,  deter‐
mines fewer than all the rights and liabilities in issue because 
the trial court has still to enter a subsequent order approving 
the  foreclosure  sale  and  directing  distribution.”  Id.  Though 
the  state’s  view  of  finality  for  state‐law  purposes  does  not 
dictate  the  result  for  federal  appellate  jurisdiction,  the  Illi‐
nois court’s list of open questions is independently useful. 
No. 13‐1017                                                        11 

   In  sum,  there  are  several  events  in  Illinois  that  can  or 
must  occur  between  a  foreclosure  judgment  entered  pursu‐
ant to Illinois law and an eventual exchange of property for 
money  and  deficiency  judgment.  An  order  of  foreclosure 
and  judicial  sale  by  itself,  such  as  the  one  issued  in  Town‐
send’s  case,  is  thus  not  a  final  judgment  under  28 U.S.C. 
§ 1291. 
                                 III 
    Although we do not have jurisdiction to hear Townsend’s 
appeal  under  traditional  finality  doctrine,  we  still  must  ask 
whether  there  is  some  other  basis  of  appellate  jurisdiction. 
Three theories deserve a look, as our briefing order implied: 
first, the possibility that the court’s order was final as a “sep‐
arate  claim”  under  Federal  Rule  of  Civil  Procedure  54(b); 
second, the possibility that this is in effect an injunction eli‐
gible  for  interlocutory  appeal  under  28 U.S.C.  § 1292(a)(1); 
and third, whether it may be immediately appealable under 
the doctrine announced in Forgay v. Conrad, 47 U.S. (6 How.) 
201 (1848). We address each of these questions in turn. 
                                  A 
    The  district  court  here  certified  the  judgment  of  foreclo‐
sure and sale as final and appealable under Federal Rule of 
Civil Procedure 54(b). That does not dispose of the question, 
however;  this  court  must  consider  for  itself  whether  the 
judgment  satisfies  the  requirements  of  that  rule.  Marseilles 
Hydro Power, LLC v. Marseilles Land & Water Co., 518 F.3d 459, 
464 (7th Cir. 2008); see also Wetzel, 424 U.S. at 740 (rejecting 
Rule  54(b)  certification).  The  operative  language  of  Rule 
54(b) is as follows: “When an action presents more than one 
claim for relief … or when multiple parties are involved, the 
12                                                     No. 13‐1017 

court may direct entry of a final judgment as to one or more, 
but fewer than all, claims or parties only if the court express‐
ly determines that there is no just reason for delay.” 
    There  are  two  problems  with  the  district  court’s  Rule 
54(b) certification. First, the district  court’s judgment  left no 
claims  unaddressed;  any  issues  that  may  arise  after  this 
judgment  form  part  of  the  main  claim,  not  an  independent 
one. By its terms, Rule 54(b) does not apply when there is no 
separate claim remaining to be decided. See Wetzel, 424 U.S. 
at 742–43. Second, Rule 54(b) requires an express determina‐
tion that there is no just reason for delay, and we find none 
on the record. Even if there were multiple claims or multiple 
parties,  Rule  54(b)  is  unavailable  without  that  certification. 
See Constr. Indus. Ret. Fund of Rockford v. Kasper Trucking, Inc., 
10 F.3d 465, 467–68 (7th Cir. 1993). 
                                 B 
    The next possibility requires us to decide whether the or‐
der directing the judicial sale of the property amounts to an 
injunction for purposes of 28 U.S.C. § 1292(a)(1). That statute 
authorizes interlocutory appeals from orders “granting, con‐
tinuing, modifying, refusing or dissolving injunctions, or re‐
fusing  to  dissolve  or  modify  injunctions.”  We  have  taken 
care to construe this provision narrowly to avoid opening a 
floodgate  to  piecemeal  appeals.  Albert  v.  Trans  Union  Corp., 
346 F.3d 734, 737 (7th Cir. 2003); see also Tradesman Int’l, Inc. 
v. Black, 724 F.3d 1004, 1011 (7th Cir. 2013). With that concern 
in mind, we have declined to characterize a decree foreclos‐
ing a mortgage and ordering sale as an injunction within the 
meaning of § 1292(a)(1). See United States v. Hansen, 795 F.2d 
35, 38–39 (7th Cir. 1986). Though a decree of foreclosure is an 
equitable remedy, we have made clear that “[n]ot every equi‐
No. 13‐1017                                                          13 

table  order  is  an  injunction  for  purposes  of  section 
1292(a)(1),”  and  have  concluded  that  foreclosure  judgments 
fall  outside  of  § 1292(a)(1)’s  limits.  Id.  While  it  is  apparent 
that  foreclosure  on  a  residence  can  eventually  cause  irrepa‐
rable  harm,  Illinois  courts  and  federal  courts  both  are  em‐
powered to use stays pending appeal  to  manage the  risk  of 
such  harm  by  erroneous  decisions.  Compare  Bullard,  135  S. 
Ct.  at  1695–96  (acknowledging  that  some  bankruptcy  con‐
firmation  orders  may  have  “immediate  and  irreversible  ef‐
fects,”  but  nonetheless  holding  that  an  immediate  appeal 
was  unavailable  and  pointing  out  that  several  mechanisms 
to address such harm are available). We see no reason to de‐
part  from  Hansen’s  holding  and  thus  decline  to  exercise  ju‐
risdiction to hear Townsend’s appeal under § 1292(a)(1). 
                                   C 
    We turn finally to the finality rule described in Forgay v. 
Conrad. That case, whose facts starkly remind the reader that 
times  have  changed,  arose  from  a  bankruptcy  in  Louisiana. 
The  debtor had deeded away real estate and slaves  in  New 
Orleans,  but  the  trial  court  had  set  aside  those  deeds  as 
fraudulent transfers. Most importantly for present purposes, 
the  trial  court  had  then  ordered  that  the  real  estate  and 
slaves  be  delivered  immediately  to  the  person  we  would 
now call the trustee in bankruptcy. On appeal, the first issue 
was  whether  the  transfer  order  was  appealable.  In  an  opin‐
ion by Chief Justice Taney, the Supreme Court denied a mo‐
tion to dismiss the appeal. The Court held that the order was 
appealable  because  the  parties  in  current  possession  of  the 
real estate and slaves faced a threat of irreparable harm if an 
immediate appeal were not allowed. Forgay, 47 U.S. (6 How.) 
at 202–04.  
14                                                       No. 13‐1017 

    We have interpreted Forgay to allow immediate review of 
an order “directing delivery of property where such an order 
would  subject  the  losing  party  to  irreparable  harm.”  United 
States  v.  Davenport,  106 F.3d  1333,  1335  (7th  Cir.  1997).  The 
irreparable harm requirement avoids an unduly broad read‐
ing  of  Forgay  under  which  “any  order  requiring  immediate 
payment  also  is  immediately  appealable.”  Cleveland  Hair 
Clinic, Inc. v. Puig, 104 F.3d 123, 126 (7th Cir. 1997). 
    When  it  comes  to  the  forced  sale  of  a  residence,  we  can 
assume  that  the  potential  for  irreparable  harm  is  great.  See 
Davenport,  106  F.3d  at  1335.  But  under  the  Forgay  doctrine, 
the issue for us is whether and when Townsend would face an 
imminent  threat  of  irreparable  harm  if  the  judgment  order‐
ing  foreclosure  and  judicial  sale  were  not  appealable.  That 
question calls for a close examination of Illinois law and the 
procedures the district court would use to carry out the fore‐
closure  and  sale.  See  Aurora  Loan  Servs.,  Inc.  v.  Craddieth, 
442 F.3d  1018,  1026  (7th  Cir.  2006)  (looking  to  state  law  set‐
tling  title  to  property  to  determine  when  purchaser  rights 
irreversibly  attached);  see  also  FED.  R.  CIV.  P.  69  (borrowing 
state procedures to execute federal court judgments). 
    Under Illinois law, the judgment of foreclosure and judi‐
cial  sale  posed  no  imminent  threat  of  irreparable  harm  to 
Townsend. His interests are protected in several ways. First, 
a  mortgagor  may  be  able  to  take  advantage  of  the  redemp‐
tion  and  reinstatement  period  before  the  judicial  sale.  See 
Kling v. Ghilarducci, 121 N.E.2d 752, 756 (Ill. 1954). As we al‐
ready have discussed, the sale cannot be conducted until this 
time has run. See 735 ILCS 5/15‐1507(b). 
    After the judicial sale, the mortgagor is a big  step closer 
to loss of his residence, but still not there. The interests in the 
No. 13‐1017                                                           15 

property of all persons made party to the foreclosure “shall 
be terminated by the judicial sale of the real estate, pursuant 
to  a  judgment  of  foreclosure,  provided  the  sale  is  con‐
firmed.” 735 ILCS 5/15‐1404; see also McCluskey, 999 N.E.2d 
at 330 (noting that it is the confirmation of sale that “divests 
the borrower of her property rights”). Immediately after the 
judicial sale and payment in full of the amount bid, the pur‐
chaser receives only a “certificate of sale.” See 735 ILCS 5/15‐
1507(f).  (In  residential  foreclosures  the  defaulting  mortgag‐
or‐owner  has  a  special,  final  thirty‐day  period  for  redemp‐
tion  when  “the  purchaser  at  the  sale  was  a  mortgagee  who 
was a party to the foreclosure,” i.e., when a lender purchases 
the  property,  typically  with  a  credit  bid,  for  less  than  the 
amount needed to redeem. See 735 ILCS 5/15‐1604(a).)  
    The  transfer  of  rights  memorialized  by  the  certificate  of 
sale  becomes  permanent  only  if  the  judicial  sale  is  con‐
firmed. Only after confirmation does the purchaser obtain a 
deed. 735 ILCS 5/15‐1509(a). The deed passes title to the pur‐
chaser, 735 ILCS 5/15‐1509(b), and serves as “an entire bar of 
…  all  claims  of  parties  to  the  foreclosure,”  735  ILCS  5/15‐
1509(c). Yet even then a mortgagor can delay the permanent 
transfer of title to the purchaser by obtaining a stay pending 
appeal of the order confirming sale. See ILL. SUP. CT. R. 305(k) 
(under  substantive  state  law,  non‐party  purchasers  gain 
property  rights  that  are  not  impaired  by  reversal  on  appeal 
unless the sale is stayed); Aurora, 442 F.3d at 1026–27 (apply‐
ing Illinois law  and finding that “in the absence of a stay, a 
sale of real property to a third party bars an appeal from the 
judgment authorizing the sale”); Hansen, 795 F.2d at 39 (sug‐
gesting  that  defendants  could  avoid  irreparable  harm  from 
sale  by  seeking  a  stay  of  the  decree  of  sale);  FDIC  v.  Meyer, 
781 F.2d 1260, 1263 (7th Cir. 1986) (in absence of stay, sale to 
16                                                       No. 13‐1017 

good  faith  purchaser  moots  appeal);  Horvath  v.  Loesch, 
410 N.E.2d 154, 158 (Ill. App. Ct. 1980). So long as a stay is in 
place,  a  purchaser  at  a  foreclosure  sale  is  obliged  to  return 
the  property  if  the  judgment  of  foreclosure  is  reversed  on 
appeal. See Wash. Mut. Bank, F.A. v. Archer Bank, 895 N.E.2d 
677, 680 (Ill. App. Ct. 2008) (permitting review of “all earlier 
nonfinal orders that produced the final judgment” embodied 
in the orders confirming the sale). 
    Thus,  under  Illinois  mortgage  foreclosure  law,  a  mort‐
gagor‐owner who is residing in the property and taking care 
of it should not face the kind of immediate irreparable harm 
required by Forgay until there is time to file an appeal and to 
seek  a  stay  of  the  final  order  confirming  the  judicial  sale. 
Such  an  owner  will  ordinarily  be  entitled  to  retain  posses‐
sion  of  the  property  until  thirty  days  after  confirmation  of 
the  foreclosure  sale.  735  ILCS  5/15‐1701(b)(1)  &  (c).  (The 
statute also provides for exceptions when needed to protect 
the  interests  of  the  lender.)  Under  the  Forgay  doctrine,  the 
issue  is  whether  an  immediate  appeal  is  needed  to  prevent 
irreparable  harm  resulting  from  an  immediate  transfer  of 
possession of the property. Illinois law provides a number of 
protections against irreparable harm, even though orders of 
foreclosure and judicial sale are not immediately appealable 
in state practice. Similarly, federal courts at every level have 
the  authority  to  stay  the  effect  of  a  judgment  pending  ap‐
peal, see FED.  R.  CIV.  P. 62, and so there is no need here to in‐
voke the Forgay doctrine to allow an immediate appeal. 
   In light of this conclusion, we have no reason to reach the 
question  whether  the  Supreme  Court’s  decision  in  Mohawk 
Industries, Inc. v. Carpenter, 558 U.S. 100 (2009), overruled the 
Forgay  doctrine.  While  there  is  some  tension  between  the 
No. 13‐1017                                                              17 

Forgay  doctrine  and  Mohawk  Industries,  see  558  U.S.  at  106, 
and  that  tension  has  been  reinforced  by  Bullard,  the  Court 
has  not  told  us  that  Forgay  has  been  overruled,  and  only  it 
has  the  prerogative  of  overruling  its  own  decisions.  E.g., 
Nat’l  Rifle  Ass’n  of  Am.,  Inc.  v.  City  of  Chicago,  567  F.3d  856, 
857–58 (7th Cir. 2009), rev’d sub nom. McDonald v. City of Chi‐
cago, 561 U.S. 742 (2010), quoting Rodriguez de Quijas v. Shear‐
son/Am. Express, Inc., 490 U.S. 477, 484 (1989). 
                                    IV 
    For all these reasons, we conclude that we do not have ju‐
risdiction  to  hear  this  appeal,  which  is  therefore  DISMISSED. 
Because the district court’s entry of the Rule 54(b) judgment 
compelled  Townsend  to  appeal  when  he  did,  however,  we 
order that the costs on appeal will be assessed against HSBC. 
See FED. R. APP. P. 39(a). 
18                                                         No. 13‐1017        

    HAMILTON,  Circuit  Judge,  dissenting.  I  view  the  district 
court’s  judgment  of  foreclosure  as  final  under  28  U.S.C. 
§ 1291. Rather than dismiss the appeal, I would affirm on the 
merits.  Under  long‐established  finality  principles,  a  foreclo‐
sure judgment is final if it (a) settles the merits and the total 
amount of the debt, (b) identifies the property to be sold to 
satisfy  the  judgment,  and  (c)  orders  the  priority  of  compet‐
ing  claims  to  the  sale  proceeds.  See,  e.g.,  Whiting  v.  Bank  of 
the United States, 38 U.S. (13 Pet.) 6, 15 (1839), and cases fol‐
lowing it. 
    The judgment of foreclosure here does all of those things. 
All that remains in this litigation is executing that judgment 
by  judicial  sale  of  the  property  securing  the  debt  and  dis‐
tributing the  sale proceeds.  For  two centuries American  ap‐
pellate  practice  has  distinguished  between  a  judgment  on 
the merits and later matters of execution, holding that open 
issues  involving  execution  do  not  defeat  finality  of  the  un‐
derlying  judgment  on  the  merits.  That  settled  approach  to 
finality  works.  We  should  not  upset  it  with  the  novel  ap‐
proach of uncertain scope adopted by the majority. 
    I agree with my colleagues, though, that Federal Rule of 
Civil Procedure 54(b), 28 U.S.C. § 1292, and the doctrine an‐
nounced in Forgay v. Conrad, 47 U.S. (6 How.) 201 (1848), do 
not authorize this appeal. Our disagreement is about wheth‐
er the need to execute the judgment of foreclosure by carry‐
ing out the court‐ordered sale prevents an immediate appeal 
of the judgment of foreclosure under traditional § 1291 prin‐
ciples. 
   Part  I  of  this  opinion  explains  the  general  rule:  a  judg‐
ment  resolving  all  claims  on  the  merits  is  final  and  appeal‐
able even if it remains to be executed with the court’s assis‐
No. 13‐1017                                                           19 

tance.  That  remains  true  even  if  a  second  appeal  regarding 
the execution is possible. One specialized application of that 
general  rule  is  that  a  judgment  of  foreclosure  that  resolves 
the  amount  of  the  debt  and  orders  sale  of  the  mortgaged 
property  is  a  final  judgment.  The  Supreme  Court  has  fol‐
lowed this approach to mortgage foreclosures since the ear‐
liest  days  of  our  Republic.  Prior  decisions  of  this  and  other 
circuits have long followed this approach.  
     With fair warning to readers, Part II digs into the weeds 
of  the  execution  process  under  Illinois  foreclosure  law  that 
have persuaded my colleagues that this judgment of foreclo‐
sure  is  not  yet  final.  If  we  look  past  the  jargon  of  mortgage 
cases,  we  see  that  the  statutory  provisions  for  redemption 
and  reinstatement  are  merely  specialized  instances  of  the 
right any defendant has to satisfy a judgment voluntarily be‐
fore it is executed. Potential disputes about the fairness of a 
judicial  sale  do  not  undermine  finality  here  any  more  than 
do  analogous  disputes  in  other  proceedings  to  execute 
judgments.  The  routine  arithmetic  needed  to  calculate  the 
amount  of  a  deficiency  judgment  or  post‐judgment  interest 
also does not undermine finality when those calculations fol‐
low mechanically from a judgment that determines the total 
amount owed and the priorities of creditors.  
   Finally, Part III explains briefly why the district court did 
not err by granting summary judgment in favor of HSBC on 
the merits of its claim against appellant Townsend, who de‐
faulted on his residential mortgage loan.  
     Before  diving  into  the  details,  though,  I’ll  try  to  explain 
why this issue of appellate jurisdiction is worth an admitted‐
ly  lengthy  dissent.  What  difference  does  it  make  whether  a 
20                                                        No. 13‐1017 

borrower in Townsend’s position must wait longer to appeal 
as long as he is able to appeal in the end? 
    First, the majority’s novel decision upends about two cen‐
turies  of  federal  precedent  and  practice  on  finality  for  pur‐
poses of appeal. Courts applying § 1291 and its cousins have 
recognized the difference between a judgment on the merits 
and the decisions needed to execute that judgment. The dis‐
tinction between these phases of the litigation is established 
and familiar. It works.  
     The majority’s decision adopts an uncertain standard that 
collapses that distinction, at least for mortgage foreclosures. 
In  the  majority’s  view,  it  is  not  enough  for  the  merits  of  a 
dispute to be finally resolved. The majority also requires that 
all  issues  relating  to  execution  be  resolved  in  the  district 
court  before  the  underlying  judgment  on  the  merits  is  ap‐
pealable. This reasoning either (a) commits our circuit to us‐
ing different finality rules when we consider mortgage fore‐
closures,  or  (b)  signals  that  appeals  from  other  judgments 
that  have  also  long  been  considered  final  will  need  a  fresh 
look.  
    In either case, the majority’s approach will impose confu‐
sion,  uncertainty,  and  expense  where  the  law  is  not  broken 
and needs no fixing. See Republic Natural Gas Co. v. Oklahoma, 
334  U.S.  62,  69  (1948)  (“The  considerations  that  determine 
finality  are  not  abstractions  but  have  reference  to  very  real 
interests—not  merely  those  of  the  immediate  parties,  but 
more particularly, those that pertain to the smooth function‐
ing  of  our  judicial  system.”).  Even  if  future  cases  limit  the 
majority’s  reasoning  to  mortgage  cases,  the  practical  effect 
will  still  be  substantial.  Federal  district  courts  handle  thou‐
sands of mortgage foreclosure cases every year, roughly ten 
No. 13‐1017                                                          21 

per district judge per year. See Judicial Business of the Unit‐
ed  States  Courts,  Annual  Report  of  the  Director  tbl.  C‐2 
(2014). 
    Adding to the uncertainty, the majority bases its decision 
on  a  novel  view  of  substantive  Illinois  law.  When  a  valid 
foreclosure  sale  leaves  a  deficiency  in  the  amount  owed  on 
the  judgment,  Illinois  law  entitles  the  lender  to  a  judgment 
against  the  borrower  personally  for  the  deficiency.  Yet  the 
majority  finds  (ante  at  8–9)  that  Illinois  judges  have  discre‐
tion  to  decline  to  award  deficiency  judgments  against  bor‐
rowers  when  a  foreclosure  sale  fails  to  cover  the  total 
amount  of  the  debt.  As  explained  below  in  Part  II–D,  I  be‐
lieve  that  view  of  Illinois  law  is  mistaken  and  will  come  as 
quite a surprise to the Illinois bar and bench. 
    I  would  be  less  troubled  by  the  majority’s  approach  if  it 
minimized the uncertainty by announcing a bright‐line rule 
on the finality of foreclosure judgments. See Budinich v. Bec‐
ton  Dickinson  &  Co.,  486  U.S.  196,  202  (1988)  (stressing  the 
importance  of  adopting  “bright‐line”  appellate  jurisdiction 
rules  to  ensure  uniformity  and  predictability);  Kennedy  v. 
Wright, 851 F.2d 963, 967 (7th Cir. 1988) (citing Budinich and 
collecting cases making same point in our circuit); Exchange 
Nat’l  Bank  of  Chicago  v.  Daniels,  763  F.2d  286,  292  (7th  Cir. 
1985) (“The first characteristic of a good jurisdictional rule is 
predictability and uniform application.”). No such clear rule 
can  be  divined  from  the  piecemeal  approach  adopted  here. 
The  majority  opinion  does  not  tell  us  what  to  do  in  a  case 
presenting only one or two of the three issues it thinks defeat 
finality. 
   Second, the different approaches to appellate jurisdiction 
have significant practical and economic consequences for all 
22                                                      No. 13‐1017 

parties in the foreclosure litigation. Let’s assume  that  a bor‐
rower has a good defense on the merits but loses in the trial 
court. Under the majority’s approach, she cannot obtain ap‐
pellate review of the judgment until after her home has been 
sold at auction, after  the trial  court has confirmed that sale, 
and  after  a  buyer  has  deposited  cash  and  stands  ready  to 
take possession. To preserve her right to appeal, the borrow‐
er  with  the  good  defense  must  ask  for  and  obtain  a  stay 
pending appeal. See Ill. Sup. Ct. R. 305(k) (under substantive 
state law, non‐party purchasers gain property rights that are 
not impaired by reversal on appeal unless the sale is stayed); 
Horvath v. Loesch, 410 N.E.2d 154, 158 (Ill. App. 1980); Aurora 
Loan Services, Inc. v. Craddieth, 442 F.3d 1018, 1026–27 (7th Cir. 
2006) (under Illinois law, “in  the  absence of a  stay, a sale of 
real property to a third party bars an appeal from the judg‐
ment  authorizing  the  sale”).  The  possibility  of  such  stays  is 
enough  to  avoid  application  of  the  Forgay  doctrine,  as  the 
majority explains, but it remains to be seen whether district 
courts  and  our  court  will  grant  such  stays  routinely.  I  hope 
they will, but it is not a foregone conclusion. 
    Third,  even if we assume that  the harshest effects  of the 
majority’s approach  on  borrowers  will  be  mitigated  by  rou‐
tine stays pending appeal, I suspect the economic result will 
be  negative  for  both  borrowers  and  lenders.  Consider  the 
bidding  behavior  of  outside  buyers  at  auctions  that  take 
place at two different stages: (a) after the merits of the fore‐
closure have been settled with a final judgment and the con‐
clusion of any appeal; or (b) while the merits of the foreclo‐
sure  are  still  subject  to  appeal.  Basic  economic  principles 
suggest that, all other things being equal, a buyer should be 
willing  to  pay  more  at  stage  (a)  than  at  (b).  The  buyer  at 
stage (b) may need to keep the bid open for months or even 
No. 13‐1017                                                             23 

years, sharply limiting other uses of the money in the mean‐
time. The result should be lower bid prices in auctions, to the 
detriment of both lenders and borrowers. See United States v. 
Buchman, 646 F.3d 409, 410 (7th Cir. 2011) (“If buyers believe 
that the parcels they acquire at auction can be snatched back 
whenever they have made a good deal, they will pay less at 
foreclosure  sales—and  borrowers  such  as  Buchman  will  be 
worse off as a result.”); Aurora Loan Services, 442 F.3d at 1028, 
citing  Michael  H.  Schill,  An  Economic  Analysis  of  Mortgagor 
Protection  Laws,  77  Va.  L.  Rev.  489,  534  (1991). And  where  a 
foreclosure  is  set  aside  on  the  merits  after  a  court‐ordered 
sale,  the  expense  and  effort  of  the  sale  and  its  confirmation 
will  all  be  for  naught.  I  turn  now  to  the  details  of  the  legal 
analysis. 
I. Merits v. Execution: Finality Doctrine Under § 1291 
    Section 1291 provides that the “courts of appeals … shall 
have  jurisdiction  of  appeals  from  all  final  decisions  of  the 
district courts of the United States.” The Supreme Court has 
defined  a  final  decision  in  general  terms  as  “one  that  ends 
the litigation on the merits and leaves nothing for the court 
to  do  but  execute  the  judgment.”  Ray  Haluch  Gravel  Co.  v. 
Central Pension Fund of Int’l Union of Operating Engineers and 
Participating Employers, 571 U.S. —, 134 S. Ct. 773, 779 (2014), 
citing  Caitlin  v.  United  States,  324  U.S.  229,  233  (1945).  The 
judgment  of  foreclosure  here  ended  this  litigation  on  the 
merits  and  left  nothing  for  the  court  to  do  but  execute  the 
judgment. 
   Finality in a mortgage foreclosure case is best understood 
as a specialized application of more general rules of finality 
that apply in the simpler case of a suit on an unsecured debt. 
See  In  re  Sorenson,  77  F.2d  166,  167  (7th  Cir.  1935)  (making 
24                                                         No. 13‐1017 

this  comparison  and  holding  that  judgment  foreclosing 
mortgage  and  ordering  sale  was  “final  decree”  that  barred 
bankruptcy injunction). 
    Pared down to the basics: Suppose P sues D for breach of 
a  promissory  note.  P  wins  a  judgment  ordering  D  to  pay  X 
dollars to P. That judgment is final and appealable. It is final 
and appealable even though D may choose simply to pay the 
judgment, and even though, if  D does not pay, P  may need 
the  court’s  help  to  identify  D’s  property  and  then  to  seize 
and sell it to satisfy the judgment. The judgment is final even 
if we do not yet know exactly how the judgment will be exe‐
cuted.  See  Fed.  R.  Civ.  P.,  Forms  70  &  71;  JPMorgan  Chase 
Bank,  N.A.  v.  Asia  Pulp  &  Paper  Co.,  Ltd.,  707  F.3d  853,  857, 
861–62, 867–68 (7th Cir. 2013) (resolving dispute about mer‐
its of claims on promissory note even though district court in 
post‐judgment  proceedings  had  issued  later  asset  discovery 
order that was itself not immediately appealable); see gener‐
ally  15B  Wright  &  Miller,  Federal  Practice  and  Procedure 
§ 3916  (2d  ed.)  (discussing  appellate  jurisdiction  over  post‐
judgment orders).  
    Now  suppose  the  promissory  note  is  secured  by  collat‐
eral.  The  key  difference  is  that  the  lender  has  laid  the 
groundwork  for  easier,  more  streamlined  execution  of  any 
judgment  needed  to  collect  the  debt.  There  is  no  need  to 
search out the debtor’s property. By agreement, the property 
securing  payment  has  been  identified  in  advance.  By  the 
same agreement, the lender has also been granted a priority 
for its claim over those of other creditors who might want to 
seize  the  same  property  to  pay  off  their  loans  to  the  same 
borrower. 
No. 13‐1017                                                         25 

    With  a  secured  loan,  the  fact  that  the  property  available 
for  execution  has  already  been  identified  does  not  prevent 
the  underlying  judgment  on  the  merits  (“D  shall  pay  P  the 
sum  of  X  Dollars”)  from  being  final  and  appealable.  Nor 
does  it  matter  that  the  judgment  in  such  cases  stays  execu‐
tion  for  a  limited  time  to  give  the  defendant  a  chance  to 
avoid  the  sale  by  making  the  plaintiff  whole  through  rein‐
statement,  redemption,  or  a  settlement.  Cf.  Fed.  R.  Civ.  P. 
62(a)  (staying  execution  of  judgments  for  14  days,  without 
delaying time for appeal); Soo Line R. Co. v. Escanaba & Lake 
Superior  R.  Co.,  840  F.2d  546,  550  (7th  Cir.  1988)  (judgment 
awarding  a  specified  amount  of  money  was  final  even 
though plaintiff could not demand immediate payment and 
payment was contingent on arbitrator decision). 
    Over  more  than  two  centuries,  the  Supreme  Court  has 
applied these basic principles to hold judgments foreclosing 
mortgages and ordering the sale of the property securing the 
loans  are  final  and  appealable  before  a  judicial  sale  and  its 
confirmation take place. In Whiting v. Bank of United States, 38 
U.S.  (13  Pet.)  6,  15  (1839),  a  mortgage  had  been  foreclosed 
and the property had been sold. Heirs of the borrower then 
sought to set aside both the foreclosure and the sale. Writing 
for the Court, Justice Story considered the question of finali‐
ty and said that the issue depended on 
       whether the decree of foreclosure and sale is to 
       be considered as the final decree in the sense of 
       a Court of Equity, and the proceedings on that 
       decree  a  mere  mode  of  enforcing  the  rights  of 
       the  creditor,  and  for  the  benefit  of  the  debtor; 
       or whether the decree is to be deemed final on‐
       ly after the return and confirmation of the sale 
26                                                            No. 13‐1017 

        by a decretal order of the Court. We are of opin‐
        ion  that  the  former  is  the  true  view  of  the  matter. 
        The original decree of foreclosure and sale was final 
        upon the merits of the controversy. 
38 U.S. at 15 (emphasis added). 
    The Court had applied the same rule long before Whiting, 
holding simply that “a decree for a sale under a mortgage, is 
such a final decree as may be appealed from.” Ray v. Law, 7 
U.S.  (3  Cranch)  179,  180  (1805).  The  Court  has  repeated  the 
point many times since. E.g., Grant v. Phoenix Mutual Life Ins. 
Co., 106 U.S. 429, 431 (1882) (“[A] decree of sale in a foreclo‐
sure suit, which settles all the rights of the parties and leaves 
nothing to be done but to make the sale and pay out the pro‐
ceeds,  is  a  final  decree  for  the  purposes  of  an  appeal.”); 
McGourkey  v.  Toledo  &  Ohio  Cent.  Ry.  Co.,  146  U.S.  536,  545 
(1892) (“[I]t is clear that a decree is final, though the case be 
referred to a master to execute the decree by a sale of proper‐
ty  or  otherwise,  as  in  the  case  of  the  foreclosure  of  a  mort‐
gage.”). 
    Thus,  the  general  rule  in  American  law  has  long  been 
that once a judgment of foreclosure and sale is entered, it is 
final  because  all  that  remains  to  be  done  is  executing  the 
judgment  to  enforce  the  rights  and  obligations  that  have 
been adjudicated. 
   Now  it’s  true  that  some  foreclosure  orders  are  not  final 
and  appealable,  but  that’s  because  they  leave  undecided 
questions  going  to  the  merits  of  the  dispute.  In  essence, 
those judgments are not final because they leave the X in “D 
shall  pay  P  the  sum  of  X  Dollars”  undefined  or  subject  to 
change.  
No. 13‐1017                                                          27 

    For example, even if liability is decided, a foreclosure or‐
der  is  not  truly  final  if  it  “leaves  the  amount  due  upon  the 
debt  to  be  determined,  and  the  property  to  be  sold  ascer‐
tained and defined.” McGourkey, 146 U.S. at 545–46, 550 (or‐
der  not  final  because  it  directed  master  to  determine  rents, 
profits, and damages to railroad’s rolling stock, even though 
it also ordered turnover of property); see also Grant, 106 U.S. 
at 431 (order not final because it referred case to an auditor 
to “ascertain the amount due upon the debt, the amount due 
certain judgment and lien creditors, the existence and priori‐
ties of liens, and the claims for taxes”); North Carolina R. Co. 
v. Swasey, 90 U.S. (23 Wall.) 405, 409–10 (1874) (order not fi‐
nal  when  the  amount  of  the  debt  and  property  to  be  sold 
were  not  specified).  So  too  when  the  order  “merely  deter‐
mines the validity of the mortgage, and, without ordering a 
sale,  directs  the  case  to  stand  continued  for  further  decree 
upon the coming  in of the master’s report.”  McGourkey, 146 
U.S. at 545; see also Burlington, C.R. & N. Ry. Co. v. Simmons, 
123 U.S. 52, 54 (1887)  (order not  final  where  validity  of lien 
on mortgage was established but amounts due to parties had 
not  been  fixed  and  court  expected  further  action  before  it 
could carry decree into effect). 
    If the majority’s view in this case were correct, all of these 
cited  opinions  should  have  been  much  shorter:  the  appeals 
should  have been  dismissed simply because  the foreclosure 
sales  had  not  yet  been  carried  out  and  confirmed.  Instead, 
though,  the  Court  focused  on  the  details  of  the  undecided 
merits  issues.  These  examples  are  also  consistent  with  the 
more general rule that a judgment is not final where it estab‐
lishes  the  defendant’s  liability  but  the  amount  of  damages 
remains undecided. See, e.g., Liberty Mutual Ins. Co. v. Wetzel, 
424 U.S. 737, 742 (1976).  
28                                                         No. 13‐1017 

    These principles are so well established that case law ad‐
dressing  the  finality  problem  is  relatively  scarce,  but  the 
available cases show that these principles have been healthy 
until now. We applied them in United States v. Davenport, 106 
F.3d  1333  (7th  Cir.  1997),  where  we  held  that  an  order  of 
foreclosure and sale was  not immediately appealable under 
traditional finality doctrine. The only reason for that conclu‐
sion,  though,  was  that  the  district  court  had  reserved  judg‐
ment on some merits questions: whether tax fraud penalties 
were  appropriate  and  whether  a  co‐defendant  would  have 
any  right  to  the  proceeds  of  the  sale.  Id.  at  1334–35.  Under 
our reasoning in Davenport, an ordinary order of foreclosure 
and sale like the order here would have been final. (In Dav‐
enport,  we  also  found  we  had  jurisdiction  under  Forgay  v. 
Conrad, 47 U.S. (6 How.) 201 (1848), for reasons not applica‐
ble here.) 
   We  applied  these  same  principles  in  In  re  Sorenson,  77 
F.2d 166 (7th Cir. 1935), where a bankruptcy court’s power to 
enjoin a foreclosure proceeding depended on whether a de‐
cree  of  foreclosure  ordering  a  sale  was  a  “final  decree.”  In 
reasoning  directly applicable here, we held that the foreclo‐
sure decree was final:  
       In a foreclosure proceeding a decree which def‐
       initely  fixes  and  adjudicates,  as  between  the 
       parties  to  the  litigation,  all  issues  relating  to 
       their mutual rights and obligations is, to all in‐
       tents  and  purposes,  a  final  decree.  The  usual 
       decree  of  foreclosure  does  this.  Those  matters 
       incident to the execution of the decree—the sale, re‐
       port of sale, deficiency decree, redemption, issuance 
       and  recording  of  deed,  and  the  like—are  to  the  de‐
No. 13‐1017                                                            29 

       cree  of  foreclosure  what  at  law  the  execution,  sale, 
       redemption, and the like are to the final judgment to 
       which  they  are  incidental.  A  decree  or  judgment  is 
       none the less final because of the things thereafter to 
       be done to give it effect. 
77  F.2d  at 167  (emphasis added). We followed  the  same  ap‐
proach  in  Central  Trust  Co.  of  New  York  v.  Peoria,  Decatur  & 
Evansville Ry. Co., 118 F. 30 (7th Cir. 1902), where parties ap‐
pealed an order confirming a foreclosure sale. They tried in 
part  to  challenge  the  merits  of  the  underlying  judgment  of 
foreclosure. We said the merits challenge came too late, treat‐
ing  the  issue  as  needing  neither  citation  nor  explanation: 
“The question cannot be raised on objection to the sale.” Id. 
at 32. 
     We  have  not  been  alone  in  applying  the  Supreme  Court 
precedents to find that a foreclosure order is final so long as 
it conclusively establishes the extent of the defendant’s liabil‐
ity  for  the  defaulted  loan  and  identifies  the  property  to  be 
sold.  Both  the  Ninth  and  Fifth  Circuits  have  read  Ray  and 
Whiting and the cases  that followed to establish exactly this 
rule. See Citicorp Real Estate, Inc. v. Smith, 155 F.3d 1097, 1101 
(9th  Cir.  1998)  (order  meeting  these  conditions  was  final 
even though the judgment left “the actual amount of the de‐
ficiency  judgment  to  be  determined  at  a  fair  value  hearing 
following  the  judicial  foreclosure  sale[]”);  Citibank,  N.A.  v. 
Data Lease Financial Corp., 645 F.2d 333, 337–38 (5th Cir. 1981) 
(order meeting these conditions had been final and therefore 
was unreviewable in later appeal of order confirming sale).  
   Under  these  principles  and  precedents,  the  judgment  of 
foreclosure  here  is  not  incomplete  or  uncertain  in  any  way 
that could defeat finality. It resolves the merits of the foreclo‐
30                                                             No. 13‐1017 

sure  dispute.  It  leaves  nothing  to  do  but  execute  the  judg‐
ment by carrying out the sale and distributing the proceeds. 
The  judgment  establishes  that  Townsend  is  liable  to  HSBC 
for default under the note. It specifies the damages he must 
pay  as  a  result  of  his  default—$143,569.65—which  includes 
the principal balance and specified amounts of accrued pre‐
judgment  interest  and  attorney  fees.  The  judgment  also  or‐
ders that post‐judgment interest accrues at the statutory rate 
until  the  judgment  is  satisfied  through  sale  of  the  property 
or through reinstatement or redemption. It also resolves the 
rights of all lienholders claiming an interest in the property. 
It  fixes  the  priority  of  interests  by  specifying  that  MERS’s 
rights under a second mortgage are inferior to HSBC’s, and it 
orders  that  proceeds  will  be  distributed  to  both  HSBC  and 
MERS in the manner specified by 735 ILCS 5/15‐1512. 
     The judgment also sets out the ways it can be executed. It 
specifies  when  the  reinstatement  and  redemption  periods 
run. In the event that Townsend would not pay the amounts 
needed  to  reinstate  or  redeem  (and  he  did  not),  it  makes 
clear  that  the  judgment  will  be  satisfied  through  sale  of 
Townsend’s  home.  The  judgment  identifies  the  property  to 
be sold and explains the procedures by which the sale officer 
(appointed by a separate order that same day) must conduct 
the sale. The judgment also provides that the court must en‐
ter a deficiency judgment against Townsend if “the proceeds 
of  the  sale  are  not  sufficient  to  satisfy  those  sums  due  the 
Plaintiff.”1 

                                                 
      1 The judgment also states that the court retains jurisdiction over the 

parties and subject matter “for the purpose of enforcing this Judgment or 
vacating said Judgment.” That is not the sort of “reservation” of jurisdic‐
tion that defeats finality. A court in a civil case routinely retains jurisdic‐
No. 13‐1017                                                                 31 

    In  other  words,  the  judgment  resolves  the  merits  of 
HSBC’s  request  for  relief  and  can  be  executed  mechanically 
following the sale. That makes it final. 
    The  approach  I  would  follow  raises  one  pragmatic  con‐
sideration. Illinois courts now apply the majority’s approach 
in foreclosure appeals, see EMC Mortgage Corp. v. Kemp, 982 
N.E.2d  152,  154  (Ill.  2012),  though  that  has  not  always  been 
true.  See  In  re  Sorenson,  77  F.2d  at  168,  quoting  Kirby  v. 
Runals,  29  N.E.  697,  698  (Ill.  1892)  (decree  foreclosing  mort‐
gage and decreeing sale of mortgage premises is final decree 
even though  master  is ordered  to make report of sale);  Chi‐
cago & N.W. Ry. Co. v. City of Chi., 35 N.E. 881, 883 (Ill. 1893), 
citing Whiting, 38 U.S. (13 Pet.) 6 (1839), and Grant, 106 U.S. 
429 (1882). 
    Under  either  approach  to  finality,  however,  some  incon‐
sistency between federal and state courts is unavoidable. The 
two  other  states  in  our  circuit  follow  the  approach  I  would 
continue under the federal precedents. See Anchor Savings & 
Loan  Ass’n  v.  Coyle,  435  N.W.2d  727,  729–30  (Wis.  1989) 
(judgment  of  foreclosure  and  sale  was  immediately  appeal‐
able despite  separate need to conduct and confirm sale and 
compute  deficiency  judgment);  Bahar  v.  Tadros,  123  N.E.2d 
189, 189–90 (Ind.  1954) (judgment of foreclosure was imme‐
diately  appealable).  In  any  event,  the  question  of  finality  in 
federal  courts  is  a  question  of  federal  procedural  law,  Budi‐
nich, 486 U.S. at 198–99, and our job is to follow throughout 
the circuit what has been until now a clear rule.  
       
                                                 
tion  to  enforce  its  judgment  and  can  vacate its  judgment  under Federal 
Rule of Civil Procedure 60(b) or state analogs. 
32                                                       No. 13‐1017 

II. Executing the Judgment—The Open Issues  
     The majority does not identify any open issue regarding 
the  merits  of  the  district  court’s  judgment.  The  majority  fo‐
cuses  instead  on  three  open  issues  regarding  execution: 
(1) the  mortgagor’s  ability  to  redeem  or  reinstate  the  mort‐
gage before the judicial sale; (2) the need to confirm any sale 
in  a  separate  proceeding;  and  (3)  the  inability  to  determine 
the amounts of any deficiency judgment or interest until the 
fairness of the sale is evaluated.  
    None  of  these  matters  should  prevent  us  from  treating 
the  judgment  as  final.  They  do  not  threaten  the  decisions 
that  Townsend  is  in  default  and  that  HSBC  is  entitled  to  a 
specified  amount of compensation, whether through sale of 
the home or other cash payment. No matter how the majori‐
ty’s  issues  turn  out,  all  that  can  happen  now  is  that  HSBC’s 
judgment  will  be  either  satisfied  or  abandoned.  I  explain 
first  some  general  principles  regarding  execution  of  a  judg‐
ment  before  addressing  the  specific  issues  that  trouble  the 
majority. 
      A. Executing a Judgment—General Principles 
    The  majority  concludes  that  the  merits  of  a  foreclosure 
action  are  not  resolved  until  the  trial  court  finds  that  the 
mortgaged property was properly sold and the amount of a 
deficiency  judgment  is  set.  The  majority  focuses  on  the  un‐
certainty  as  to  when  and  exactly  how  HSBC  will  collect  its 
judgment against Townsend. The forced sale of a home is the 
most  dramatic  part  of  the  typical  foreclosure  suit,  but  it’s 
important  to  remember  that  selling  the  home  is  at  bottom 
just one way to execute a judgment for failure to pay a debt 
as promised. 
No. 13‐1017                                                           33 

    There  is  of  course  plenty  of  room  for  complication  and 
controversy in executing a judgment. See, e.g., Mortgage Elec‐
tronic  Registration  Systems,  Inc.  v.  Estrella,  390  F.3d  522,  523 
(7th Cir. 2004) (recognizing that district court can invalidate 
foreclosure  sale  when  it  was  not  conducted  properly).  The 
execution process here is no exception. The judgment orders 
Townsend to pay HSBC $143,569.65, plus post‐judgment in‐
terest. There are at least three ways Townsend could satisfy 
that judgment against him and make HSBC whole. First, he 
could  just  pay  the  money  owed  in  cash  by  exercising  his 
statutory  redemption  right,  which  amounts  to  a  post‐
judgment settlement that the statute requires the creditor to 
accept. Second, he could exercise his statutory right of rein‐
statement, another form of statutory settlement that requires 
him to cure his defaults. Third and most likely, if Townsend 
cannot come up with the cash for either of the first two op‐
tions,  the  court  will  execute  the  judgment  by  carrying  out 
the  sale  of  the  mortgaged  property  and  issuing  a  personal 
deficiency judgment for any balance still owing.  
    Having  more  than  one  choice  for  how  to  satisfy  a  judg‐
ment is commonplace. It does not undermine the finality of 
that judgment. “A question remaining to be decided after an 
order ending litigation on the merits does not prevent finali‐
ty if its resolution will not  alter the order or  moot or revise 
decisions  embodied  in  the  order.”  See  Budinich  v.  Becton 
Dickinson  &  Co.,  486  U.S.  196,  199  (1988);  see  also  Parks  v. 
Pavkovic, 753 F.2d 1397, 1401 (7th Cir. 1985) (allowing imme‐
diate appeal when “only a ‘ministerial’ task remains for the 
district court to perform”).  
   Deciding  any  of  the  questions  remaining  here,  which 
deal with exactly how Townsend and/or the court will satis‐
34                                                       No. 13‐1017 

fy the judgment of default against him, would not risk affect‐
ing  the  decision  on  the  merits—that  Townsend  owes  HSBC 
$143,569.65  plus  interest  and  HSBC  has  first  dibs  on  his 
home. To be sure, resolving some of these issues could affect 
whether  Townsend  needs  to  endure  a  forced  sale  of  his 
home.  But  under  the  judgment  of  foreclosure,  he  can  avoid 
the  sale  only  if  (1)  he  complies  with  the  judgment  by  re‐
deeming  or reinstating his mortgage, (2) HSBC  gives up on 
executing the judgment, or (3) the parties reach a private set‐
tlement.  
    The remaining post‐judgment issues here are typical of a 
post‐judgment  proceeding  that  “must  be  viewed  as  a  sepa‐
rate lawsuit from the action which produced the underlying 
judgment”  and  is  “final  …  if  it  disposes  completely  of  the 
issues  raised”  in  the  post‐judgment  proceeding.  In  re  Joint 
Eastern & Southern Dists. Asbestos Litig., 22 F.3d 755, 760 (7th 
Cir. 1994) (order authorizing discovery in aid of execution of 
judgment  not  appealable  until  end  of  case);  see  also  Solis  v. 
Current  Development  Corp.,  557  F.3d  772,  775–76  (7th  Cir. 
2009) (order in a post‐judgment proceeding is treated like an 
order in “a freestanding lawsuit” and is final and appealable 
only if it resolves all issues in that proceeding); King v. Ioniza‐
tion  Int’l,  Inc.,  825  F.2d  1180,  1184  (7th  Cir.  1987)  (post‐
judgment  proceeding  treated  “as  a  separate  lawsuit;”  order 
in  post‐judgment  proceeding  fixing  priorities  of  competing 
liens was final and appealable).  
   As a general rule, a losing party may appeal from a final 
judgment determining the merits and may appeal separately 
from  a  later  order  that  concludes  a  post‐judgment  proceed‐
ing to execute the underlying judgment. See Resolution Trust 
Corp.  v.  Ruggiero,  994  F.2d  1221,  1223–25  (7th  Cir.  1993); 
No. 13‐1017                                                           35 

EEOC  v.  Gurnee  Inns,  Inc.,  956  F.2d  146,  147–48  (7th  Cir. 
1992). 
    In  mortgage  foreclosure  cases,  in  particular,  courts  have 
allowed separate appeals of the judgment of foreclosure and 
the order confirming the sale. See Leadville Coal Co. v. McCre‐
ery, 141 U.S. 475, 478–79 (1891) (“[W]e cannot fail to observe 
that the main scope and purpose of this appeal seem to be to 
relitigate  questions fully determined by the final decree ap‐
pealed  from  and  affirmed.”);  Citibank,  N.A.  v.  Data  Lease  Fi‐
nancial Corp., 645 F.2d 333, 337–38 (5th Cir. 1981) (explaining 
that  separate  appeals  may  be  taken  from  both  the  order  di‐
recting foreclosure and sale and the order confirming sale). 
    In  such  cases,  each  appeal  deals  with  quite  different  is‐
sues. An  appeal  on  the  merits  can  challenge  the  validity  of 
the debt, the finding of breach, and the amount owed. A later 
appeal  of an order  confirming a sale can challenge whether 
the sale was actually proper. There is little threat of overlap. 
In fact, the Fifth Circuit requires parties to appeal separately 
the  judgment  of  foreclosure  and  the  subsequent  order  con‐
firming the sale. In the Fifth Circuit, which relied on the Su‐
preme  Court  cases  and  one  Seventh  Circuit  decision  cited 
above, a party who follows the majority’s course, appealing 
only after confirmation of a sale, is actually barred from chal‐
lenging  the  merits  of  the  judgment  of  foreclosure.  See  Citi‐
bank, 645 F.2d at 338; see also Central Trust Co. of New York v. 
Peoria,  Decatur  &  Evansville,  Ry.  Co.,  118  F.  30,  32  (7th  Cir. 
1902) (appeal from order confirming sale could not challenge 
merits of underlying foreclosure). 
   This reasoning is consistent with our decision in MERS v. 
Estrella,  which  held  that  an  order  denying  confirmation  to  a 
judicial sale is not a final decision when the district court or‐
36                                                       No. 13‐1017 

ders another sale. 390 F.3d at 523–24; see also Levin v. Baum, 
513  F.2d  92,  94  (7th  Cir.  1975)  (Stevens,  J.)  (order  vacating 
prior  confirmation  of  sale  and  ordering  new  sale  was  not 
appealable).  Such  an  order  does  not  end  the  “separate  law‐
suit”  in  the  post‐judgment  proceeding  and  thus  cannot  be 
appealed  immediately.  But  that  does  nothing  to  undermine 
the finality of the earlier judgment. 
    With these principles in mind, I turn to the specific issues 
that have persuaded the majority that we do not yet have a 
final judgment here. The specialized vocabulary of mortgage 
foreclosure  should  not  distract  us  from  the  essential  sub‐
stance  of  the  issues.  These  possible  post‐judgment  issues 
pose no greater threat to finality than others that do not de‐
feat the finality of judgments on the merits. 
      B. Redemption and Reinstatement Practice 
   The majority first contends the judgment here is not final 
because there is a chance the sale will never take place. Illi‐
nois law and the terms of this judgment allowed Townsend 
time to reinstate or redeem his mortgage before a sale could 
take  place.  The  statutory  options  of  reinstatement  and  re‐
demption  should  not  defeat  finality.  They  merely  spell  out 
the  terms  of  a  post‐judgment  settlement  the  plaintiff  is  re‐
quired to accept. By paying the amount of the judgment, the 
defendant avoids the sale and satisfies the judgment, just as 
any  other  losing  defendant  may:  by  paying  the  plaintiff  the 
amount of the judgment.  
   For reinstatement, the defaulting borrower must cure the 
default.  That  requires  paying  all  amounts  due  under  the 
note (such as accrued interest, late fees, attorney fees) except 
the remaining principal. 735 ILCS 5/15‐1602. The effect is to 
No. 13‐1017                                                         37 

cure  prior  breaches,  to  make  the  lender  whole,  and  to  rein‐
state  the  mortgage  as  if  the  default  had  not  occurred.  Re‐
demption, on the other hand, requires payment of all princi‐
pal  and  interest  due  as  of  the  date  of  the  judgment  (which 
can  include  the entire principal, accelerated  by  the default), 
as  well  as  the  lender’s  costs  and  fees  and  interest.  5/15‐
1603(d). The effect is to make the lender whole, satisfying the 
note  and  leaving  the  lender  with  no  further  interest  in  the 
property.  Illinois  law  expresses  a  preference  for  resolving 
mortgage disputes through redemption and reinstatement as 
opposed  to  sale.  A  foreclosure  sale  cannot  occur  until  the 
time limits for both have expired. 5/15‐1507(b).  
    These  rights  are  far  from  new,  so  it’s  hard  to  see  why 
their existence should only now be discovered to change our 
jurisdictional calculus. We reasoned in In re Sorenson, 77 F.2d 
166,  167  (7th  Cir.  1935),  for  example,  that  redemption  was 
among the matters incident to the execution. The possibility 
of redemption did not defeat finality of a judgment of fore‐
closure. 
    Given  the  limited  financial  resources  of  most  defaulting 
borrowers,  these  statutory  rights  are  not  exercised  often. 
They usually serve only to delay the sale and thus the execu‐
tion of the already‐final judgment. See Michael H. Schill, An 
Economic Analysis of Mortgagor Protection Laws, 77 Va. L. Rev. 
489,  496–97  (1991);  George  M.  Platt,  Deficiency  Judgments  in 
Oregon Loans Secured by Land: Growing Disparity Among Func‐
tional  Equivalents,  23  Willamette  L.  Rev.  37,  49  (1987).  As  a 
matter of law, of course, we must allow for these possibilities 
in  each  case.  Nevertheless,  as  far  as  I  know,  the  always‐
present possibility that the defendant might moot an appeal 
by paying the amount due on the judgment has never before 
38                                                            No. 13‐1017 

been deemed to destroy the finality of the underlying judg‐
ment. 
    The  majority  disagrees,  relying  on  general  language  in 
the Supreme Court’s decision in Budinich. Ante at 7. But Bu‐
dinich did not say  that the  mere prospect that  a party might 
moot  a  case  defeats  finality  of  an  otherwise  final  judgment. 
The Supreme Court said: “A question remaining to be decid‐
ed after an order ending the litigation on the merits does not 
prevent  finality  if  its  resolution  will  not  alter  the  order  or 
moot or revise decisions embodied in the order.” 486 U.S. at 
199.  That  comment  is  best  understood  as  applying  to  a  re‐
maining issue to be decided by the district court. The Budinich 
language could not extend to the prospect that a party might 
choose to take some action that would render moot a pend‐
ing appeal or even the case itself. In virtually any civil case, a 
losing  defendant  may  choose  to  comply  with  the  judgment 
against  him,  or  both  parties  may  come  to  a  post‐judgment 
settlement.  Either  way  an  appeal  may  become  moot.  But  if 
that possibility defeated finality, we would have jurisdiction 
over very few civil appeals. 
   The  statutory  rights  of  redemption  and  reinstatement 
merely codify this commonplace option of complying with a 
judgment.  They  do  not  change  the  essential  finality  of  the 
judgment of foreclosure.2  

                                                 
      2 Beyond these doctrinal difficulties, there is also no logical connec‐

tion between the time these rights expire and the time for appeal the ma‐
jority has identified: after the sale is confirmed. If these rights expire be‐
fore the sale—and in this case they have long since expired—why must 
the parties wait until the sale is confirmed before they can appeal? Why 
wouldn’t  the  judgment  transform  into  an  appealable  judgment  the  mo‐
ment these periods end? Or, given the special right to redeem for certain 
No. 13‐1017                                                                  39 

     C. Confirmation of Sale Process 
    When  properly  understood,  the  need  to  carry  out  the 
court‐ordered sale and to confirm the result under 735 ILCS 
5/15‐1508(b) also does not undermine finality. The sale is the 
key step in executing the judgment on the merits. The need 
for a court order confirming the sale presents an opportunity 
to challenge the sale itself but not the underlying foreclosure 
judgment. This step in the execution does not undermine the 
finality of the judgment of foreclosure.  
    As noted above, in Whiting v. Bank of United States, 38 U.S. 
(13  Pet.)  6,  15  (1839),  the  Supreme  Court  expressly  rejected 
the  contention  that  the  decree  (judgment)  of  foreclosure  or‐
dering  a  sale  would  be  “deemed  final  only  after  the  return 
and  confirmation  of  the  sale  by  a  decretal  order  of  the 
Court.” We said essentially the same thing in Sorenson, con‐
cluding  that  a  “decree  or  judgment  [of  foreclosure]  is  none 
the  less  final  because  of  the  things  thereafter  to  be  done  to 
give it effect,” and we treated “the sale, report of sale, defi‐
ciency  decree”  as  “incident  to  the  execution  of  the  decree.” 
77 F.2d at 167. 
    The  Ninth  and  Fifth  Circuits  agree.  See  Citicorp  Real  Es‐
tate v. Smith, 155 F.3d 1097, 1101 (9th Cir. 1998) (holding fore‐
closure  judgment  was  final  even  though  it  left  “the  actual 
amount of the deficiency judgment to be determined at a fair 
value hearing following the judicial foreclosure sales”); Citi‐
bank, 645 F.2d at 337–38 (holding that issues relating to mer‐

                                                 
residential foreclosures for 30 days after confirmation of a sale, see 735 ILCS 
5/15‐1604(a), when,  exactly,  does  the  judgment  become  final  so that  the 
time  to  appeal  begins  to  run?  The  lack  of  answers  to  these  questions 
highlights the uncertainty caused by the majority’s approach to finality. 
40                                                        No. 13‐1017 

its of foreclosure judgment could not be appealed after con‐
firmation of sale because earlier order had been final). 
    Nothing  about  the  Illinois  confirmation  of  sale  proceed‐
ing suggests that it has a greater impact on the merits. In Il‐
linois,  confirmation  of  sale  proceedings  are  designed  to  de‐
termine  whether  the  sale  was  fair.  735  ILCS  5/15‐1508(b). 
They  are  initiated  by  a  separate  post‐judgment  motion,  id., 
and are part of the process to satisfy the judgment of foreclo‐
sure. See 5/15‐1508(f). 
    Under the Illinois statutes and case law, issues relating to 
the fairness of a foreclosure sale should not overlap with is‐
sues  about  whether  it  was  proper  to  enter  the  judgment  of 
foreclosure  and  to  order  the  sale  in  the  first  place.  After  a 
foreclosure  sale,  the  issue  is  not  whether  the  judgment  of 
foreclosure  was  correct  but  instead  whether  the  sale  was 
conducted properly. The court must “enter an order confirm‐
ing the sale” unless a party establishes that the sale was in‐
valid  because  “(i) a  notice  required  in  accordance  with  [735 
ILCS 5/15‐1507(c)] was not given, (ii) the terms of sale were 
unconscionable, (iii) the sale was conducted fraudulently, or 
(iv) justice was otherwise not done.” 735 ILCS 5/15‐1508(b). 
    The  first  three  grounds  for  avoiding  confirmation  of  a 
sale  plainly  have  nothing  to  do  with  the  underlying  merits. 
Because  confirmation  of  sale  proceedings  present  different 
issues, “there will be no judicial diseconomy if they are con‐
sidered in a separate appeal.” See Parks, 753 F.2d at 1402; see 
also  Radio  Station  WOW,  Inc.  v.  Johnson,  326  U.S.  120,  126 
(1945) (“[A] judgment directing immediate delivery of phys‐
ical  property  is  reviewable  …  because  it  is  independent  of, 
and  unaffected  by,  another litigation  with  which it  happens 
to  be  entangled.”).  In  the  typical  case  where  the  defendant 
No. 13‐1017                                                          41 

demonstrates  the  sale  is  unfair, the remedy  is  simply  to  va‐
cate  the  sale  and  to  order  a  new  one,  not  to  set  aside  the 
foreclosure.  See  Estrella,  390  F.3d  at  523–24  (remedy  for  un‐
fair sale was to order second sale). 
   But what about the fourth ground, that “justice was oth‐
erwise  not  done”?  That  language  could  be  read  broadly  to 
invite a judge to revisit the merits and to set aside not only 
the  sale  but  also  the  underlying  judgment  of  foreclosure. 
That prospect might weigh against finality, but both we and 
the Illinois Supreme Court have rejected such a broad read‐
ing of the statute. 
     In  Aurora  Loan  Services,  Inc.  v.  Craddieth,  442  F.3d  1018, 
1029 (7th Cir. 2006), a district court had refused to confirm a 
foreclosure sale under Illinois law on exactly this broad the‐
ory. We reversed, noting “the confusion that would be inject‐
ed into the law were the confirmation of foreclosure sales a 
matter  of  judicial  whim.”  The  Illinois  Supreme  Court  is  ac‐
tually the authoritative voice on this point of law, and it has 
explained: “At this stage of the proceedings, objections to the 
confirmation  under  section  15‐1508(b)(iv)  cannot  be  based 
simply on a meritorious pleading defense to the underlying 
foreclosure complaint.”  Wells Fargo Bank, N.A. v. McCluskey, 
999 N.E.2d 321, 328 (Ill. 2013). The state court explained that 
“the  justice  provision  under  section  15‐1508(b)(iv)  acts  as  a 
safety valve to allow the court to vacate the judicial sale and, 
in  rare  cases,  the  underlying  judgment,  based  on  traditional 
equitable principles.” Id. at 329 (emphasis added). 
    In  recognizing  this  “rare”  possibility,  the  Illinois  court 
made clear that the justice provision in 15‐1508(b)(iv) impos‐
es a much more restrictive standard than the general stand‐
ard  for  vacating  default  judgments  under  735  ILCS  5/2‐
42                                                       No. 13‐1017 

1301(e). To vacate the underlying judgment of foreclosure, it 
is  not  enough  under  15‐1508(b)(iv)  for  the  defendant  to 
“have  a  meritorious  defense  to  the  underlying  judgment.” 
McCluskey, 999 N.E.2d at 329. The defendant‐borrower must 
establish that “justice was not otherwise done because either 
the  lender,  through  fraud  or  misrepresentation,  prevented  the 
borrower  from  raising  his  meritorious  defenses  to  the  com‐
plaint at an earlier time in the proceedings, or the borrower 
has equitable defenses that reveal he was otherwise prevented 
from  protecting  his  property  interests.”  Id.  (emphases  add‐
ed). 
    The state court’s authoritative interpretation of the statute 
shows  that  an  objection  to  confirmation  of  a  sale  because 
“justice was otherwise not done” on the merits of the suit is 
analogous  to a motion by a  losing defendant under Federal 
Rule  of  Civil  Procedure  60(b).  Like  the  justice  clause  in  15‐
1508(b)(iv),  Rule  60(b)(3)  permits  a  party  facing  an  already 
final  adverse  judgment  to  ask  a  court  to  vacate  that  judg‐
ment for reasons of “fraud …, misrepresentation, or miscon‐
duct by an opposing party.” 
    The  possibility  that  a  defendant  might  seek  to  vacate  a 
judgment under Rule 60(b) does not affect the finality of the 
judgment, of course. See Fed. R. App. P. 4(a)(4)(A)(vi), (B)(i); 
Fed.  R.  Civ.  P.  60(c)(2);  Stone  v.  INS,  514  U.S.  386,  401–03 
(1995)  (“motions  that  do  not  toll  the  time  for  taking  an  ap‐
peal give rise to two separate appellate proceedings that can 
be  consolidated”).  In  Illinois  foreclosure  cases,  the  “justice” 
clause  as  interpreted  by  the  Illinois  Supreme  Court  allows 
essentially the same sort of relief from a final judgment. This 
method goes by a  different  name, but  the superficial differ‐
ences should not distract us from the lack of an effect on fi‐
No. 13‐1017                                                      43 

nality. For purposes of finality under 28 U.S.C. § 1291, an Il‐
linois confirmation of sale proceeding does not affect the fi‐
nality of the underlying judgment on the merits.  
   D. Deficiency Judgments and Pre‐Judgment Interest 
   The majority’s final concern is that the amount of a defi‐
ciency  judgment  and  the  amount  of  interest  due  under  the 
judgment  have  not  yet  been  ascertained.  This  reasoning 
again  confuses  the  underlying judgment on the merits with 
the details of executing that judgment.  
       1. Deficiency Judgments 
     By  establishing  the  amounts  owed  and  the  priorities  of 
lienholders, the judgment of foreclosure makes clear how the 
proceeds of sale will be divided among those with interests 
in  the  property.  The  judgment  of  foreclosure  tells  the  mort‐
gagor‐defendant exactly how much money he must pay the 
mortgagee‐plaintiff  to  resolve  the  lawsuit.  Townsend  is  on 
the  hook  for  $143,569.65,  plus  post‐judgment  interest.  He 
owes  that  amount  whether  all  the  money  comes  from  the 
proceeds  of  the  sale  or  some  also  comes  from  payments  to‐
ward  a  deficiency  judgment.  If  the  sale  proceeds  come  up 
short  of  the  amount  owed,  the  judgment  requires  entry  of  a 
deficiency  judgment  against  Townsend:  “If  the  proceeds  of 
the sale are not sufficient to satisfy those sums due the Plain‐
tiff, the court shall enter a Personal Deficiency Judgment pur‐
suant to 735 ILCS 5/15‐1508(e).” 
   The  majority  contends  that  the  extent  of  damages  owed 
by  Townsend  remains  unquantified  because  the  district 
court  has  the  power  to  reduce  the  deficiency  judgment 
Townsend owes following sale if the sale was unfair and the 
auction produced too low a sales price. Ante at 7–9. With re‐
44                                                         No. 13‐1017 

spect, that argument misreads Illinois law. Some states allow 
such  reductions,  but  not  Illinois.  See  Illini  Federal  Savings  & 
Loan  Ass’n  v.  Doering,  516  N.E.2d  609,  612  (Ill.  App.  1987). 
Under  Illinois  law,  the  deficiency  judgment  must  be  “in  an 
amount  equal  to  the  difference  between  the  sale  price  and 
the  debt  sued  upon.”  Id.  at  611. The  Illini  Federal court  held 
that there was no “statutory authority for setting a deficien‐
cy judgment independent of the sale price  of the property.” 
Id. Nor was there any “provision in Illinois case law for the 
court, under its equity powers, to set a deficiency judgment 
based  on  a  judicial  determination  of  value  rather  than  the 
sale price of the property.” Id. at 612. 
      An  Illinois  court  reviewing  a  sale  therefore  lacks  discre‐
tion to deny or alter the amount of the deficiency judgment 
if  it  thinks  the  sales  price  was  too  low.  See  id.  (“The  proce‐
dure followed by the trial court in setting aside the deficien‐
cy  judgment  to  conduct  a  hearing  to  determine  the  proper‐
ty’s  value  for  purposes  of  setting  a  new  deficiency  amount 
was  outside  the  court’s  authority  in  supervising  judicial 
sales.”);  Bank  of  Benton  v.  Cogdill,  454  N.E.2d  1120,  1126  (Ill. 
App. 1983) (“[T]he entry of such a [deficiency judgment] was 
mandatory  …  and  the  court  lacked  discretion  to  deny  the 
plaintiff  relief  on  equitable  grounds.”).  Illinois  law  simply 
does  not  give  trial  courts  the  power  the  majority  believes 
they have to exercise discretion on the amount of a deficiency 
judgment.  
    That does not mean a court is powerless if it thinks a sale 
was unfair. Although “mere inadequacy of price alone is not 
sufficient cause for setting aside a judicial sale,” a court can 
set  aside  the  sale  based  on  “mistake,  fraud,  or  violation  of 
duty by the officer conducting the sale.” See Illini Federal, 516 
No. 13‐1017                                                           45 

N.E.2d at 611; see also Resolution Trust Corp v. Holtzman, 618 
N.E.2d  418,  425  (Ill. App.  1993)  (Illinois  legislature  “did  not 
intend to impose upon the court the kind of inquiry provid‐
ed  in  the  Uniform  Commercial  Code  that  all  sales  ‘must  be 
commercially reasonable’”). But the remedy is only to order 
a  new  sale,  not  to  deny  or  reduce  a  deficiency  judgment. 
“[T]here is a significant difference between the court setting 
aside a sale to order a new sale at a minimum price and the 
court setting aside a deficiency judgment to establish a new 
deficiency  amount  based  on  the  court’s  determination  of 
value  in  the  absence  of  a  sale.”  Illini  Federal,  516  N.E.2d  at 
612.  
    The  majority  resists  Illini  Federal’s  prohibition  on  courts 
exercising  discretion  over  deficiency  judgments  on  two 
grounds.  First,  the  majority  argues  that  Illini  Federal  itself 
recognized  an  ability  to  alter  deficiency  judgments  in  the 
presence of “fraud or irregularity in the foreclosure proceed‐
ing.” Ante at 9, quoting Illini Federal, 516 N.E.2d at 611. But 
this is not so. The court in Illini Federal did not contradict it‐
self, as the majority seems to think. Instead, as noted above, 
“fraud  or  irregularity”  permit  the  court  to  consider  prices 
other than the price at which the property was sold but only 
to  determine  whether  to  deny  confirmation  of  the  sale  and 
order  a  new  sale,  not  to  deny  or  reduce  a  deficiency  judg‐
ment.  Illini  Federal  itself  rejected  just  such  an  attempt  to 
stretch a court’s recognized power to refuse confirmation in‐
to a new power to deny or reduce a deficiency judgment. Id.; 
accord,  Nationwide  Advantage  Mortgage  Co  v.  Ortiz,  975 
N.E.2d 178, 186–87 (Ill. App. 2012); NAB Bank v. LaSalle Bank, 
N.A., 984 N.E.2d 154, 161–62 (Ill. App. 2013). 
46                                                        No. 13‐1017 

     Second, the majority suggests that even though Illini Fed‐
eral  held  that  courts  lack  discretion  to  reduce  or  deny  defi‐
ciency judgments, later statutory changes  have undermined 
that  holding.  Closer  examination  shows  this  is  not  correct. 
Illinois recodified its mortgage law in 1987 to “integrate into 
one  statute  as  much  of  the  law  of  mortgage  foreclosure  as 
possible.” Steven C. Linberg & Wayne F. Bender, The Illinois 
Mortgage  Foreclosure  Law,  Ill.  B.J.,  Oct.  1987,  at  800,  800. 
Whether  a  deficiency  judgment  is  mandatory  or  discretion‐
ary  is  a  rather  important  feature  of  mortgage  law.  None  of 
the statutory language or case law cited by the majority sug‐
gests that Illinois has made what would be a striking change 
in the law.  
     The current statute on deficiency judgments begins with 
the phrase “the court shall enter a personal judgment for de‐
ficiency.”  735  ILCS  5/15‐1508(e)  (emphasis  added).  The  ma‐
jority  nevertheless  justifies  its  interpretation  by  pointing  to 
the use of some discretionary language, like the word “may,” 
in the statute. This use of the word “may” is neither new nor 
a  harbinger  of  the  new  discretionary  relief  the  majority  has 
found. Prior versions of the statute, including that applied in 
Illini  Federal,  also  said  that  a  plaintiff  “may”  obtain  a  defi‐
ciency  judgment.  See,  e.g.,  Ill.  Ann.  Stat.  ch.  110  ¶  15‐112 
(1985) (“[I]f the sale of the mortgaged premises fails to pro‐
duce a sufficient amount to pay the amount found due in the 
judgment  …  the  plaintiff  may  have  a  personal  deficiency 
judgment… .”) (emphasis added); Ill. Ann. Stat. ch. 95, § 17 
(1950) (“[A] decree may be rendered for any balance of mon‐
ey that may be found due to the complainant over and above 
the  proceeds  of  the  sale  or  sales …  .”)  (emphasis  added). 
These  uses  of  “may”  make  perfect  sense  even  without  a 
grant of discretion to deny or reduce a deficiency judgment. 
No. 13‐1017                                                           47 

Not  every  foreclosure  plaintiff  will  seek  a  deficiency  judg‐
ment, nor will it always be necessary to enter one—after all, 
the property could be sold for more than the amount owed.  
    Even more to the point, no one else has noticed the new 
and  dramatic  change  found  by  the  majority.  Following  the 
enactment of the new statute, Illinois courts continue to cite 
the principles of Illini Federal favorably. See Resolution Trust, 
618  N.E.2d  at  424–25  (“Even  after  the  1987  amendment, 
courts  have  cited  Illini  Federal  with  approval.”).  Commenta‐
tors—both at the time the statute was first passed and now—
have made clear that neither statute nor case law has granted 
courts  discretion  over  deficiency  judgments.  See  Eric  T. 
Freyfogle,  The  New  Judicial  Roles  in  Illinois  Mortgage  Foreclo‐
sures,  19  Loy.  U.  Chi.  L.J.  933,  933,  937  (1987)  (“Illinois  re‐
tained  the  requirement  of  judicial  foreclosure  sale  and  re‐
fused  to  impose  any  limits  on  post‐sale  deficiency  judg‐
ments.”); 2 Michael T. Madison et al., The Law of Real Estate 
Financing § 22:4 (“Illinois does not restrict the recovery of a 
deficiency judgment by statute apart from restricting a defi‐
ciency  following  a  consensual  foreclosure  decree.”); 
id. § 12:73. 
    It  is  no  surprise,  then,  that  the  majority  has  not  found  a 
single  case  where  an  Illinois  court  has  recognized  such  dis‐
cretion  over  a  deficiency  judgment.  In  view  of  today’s  deci‐
sion, though, we should expect some borrowers to seek such 
discretionary relief, albeit without any substantive guidance 
from our court on how trial courts should exercise this new‐
found discretion.  
   Since  Illinois  law  actually  denies  trial  courts  discretion 
over  deficiency  judgments,  all  parties  can  expect  that  any 
deficiency  judgment—whether  ordered  following  the  first 
48                                                        No. 13‐1017 

attempted  sale  or  a  later  sale—will  equal  the  amount  due 
under the judgment less the net proceeds received from the 
sale.  We  cannot  know  now  the  precise  amount  of  any  defi‐
ciency judgment, but that detail of execution does not affect 
finality if the amount can be mechanically calculated. A need 
to  do  arithmetic  does  not  defeat  finality.  See  Parks,  753  F.2d 
at 1401–02 (finding “ministerial”—meaning “mechanical and 
uncontroversial”—the  need  to  calculate  the  specific  amount 
owed  to  each  plaintiff  even  when  the  plaintiffs  later  had  to 
prove with receipts how much was owed); accord, e.g., Her‐
zog  Contracting  Corp.  v.  McGowen  Corp.,  976  F.2d  1062,  1064 
(7th  Cir.  1992)  (“We  think  the  original  judgment  was  final, 
because  the  process  of  reducing  it  to  a  sum  certain  was  in‐
deed mechanical.”); Citicorp Real Estate, Inc. v. Smith, 155 F.3d 
1097, 1101 (9th Cir. 1998) (holding foreclosure judgment was 
final even though it left “the actual amount of the deficiency 
judgment to be determined at a fair value hearing following 
the judicial foreclosure sales”).  
        2. Interest Calculations 
    The majority’s suggestion that “pre‐judgment” interest is 
not yet determined is similarly flawed and just misreads the 
district  court’s  judgment.  Even  calling  this  interest  “pre‐
judgment”  begs  the  question  by  assuming  that  the  calcula‐
tion  of  post‐judgment  interest  begins  with  the  sale  rather 
than  the  judgment  on  the  merits.  But  the  face  of  the  judg‐
ment  here  makes  clear  that  the  pre‐judgment  amount  of  ac‐
crued  interest  has  already  been  calculated  and  awarded  at 
the contract rate in the note. The judgment then provides for 
post‐judgment interest: HSBC is entitled to the “Total Judg‐
ment Amount  as  found  above,  together  with  interest  at  the 
statutory judgment rate after entry of this judgment.” ¶ 16. 
No. 13‐1017                                                                     49 

     The  calculation  of  post‐judgment  interest  is  simpler  and 
certainly  does  not  affect  finality.  See  Pace  Communications, 
Inc. v. Moonlight Design, Inc., 31 F.3d 587, 591 (7th Cir. 1994); 
cf.  Student Loan Marketing Ass’n v. Lipman, 45 F.3d  173, 175–
77  (7th  Cir.  1995)  (failure  to  calculate  pre‐judgment  interest 
defeats finality). Post‐judgment interest accrues at the statu‐
tory rate under 28 U.S.C. § 1961, and its calculation is a mat‐
ter  of  arithmetic.  The  need  to  calculate  both  the  amount  of 
any  deficiency  judgment  and  post‐judgment  interest  thus 
should  not  prevent  the  district  court’s  judgment  of  foreclo‐
sure from being a final judgment.3 
   More  generally,  on  this  issue  of  appellate  jurisdiction, 
where  predictability  and  clarity  are  especially  prized,  we 
should  stick  with  the  long‐settled  difference  between  a 
judgment on the merits and the execution of that judgment. 
We should exercise our jurisdiction and decide the merits. 
III.       Summary Judgment for HSBC 
      Because  I  believe  we  have  jurisdiction,  I  turn  briefly  to 
the  merits  of  the  appeal.  Townsend  argues  that  HSBC  was 
not entitled to summary judgment because it failed to estab‐
lish that the Illinois mortgage foreclosure statute authorized 
it to bring the foreclosure action. To the extent the argument 
is  framed  in  terms  of  prudential  or  statutory  standing,  the 
Supreme Court clarified in Lexmark Int’l, Inc. v. Static Control 
                                                 
       3 The majority’s approach to interest also creates a new uncertainty 

with  significant  economic  consequences  given  today’s  interest  rates. 
When  does  the  interest  calculation  shift  from  the  higher,  pre‐judgment 
contract  rate  to  the  lower,  post‐judgment  statutory  rate:  with  the  judg‐
ment  of  foreclosure  or  the  confirmation  of  sale?  Which  is  the  “entry  of 
the judgment” under 28 U.S.C. § 1961? See generally Kaiser Aluminum & 
Chem. Corp. v. Bonjorno, 494 U.S. 827 (1990). 
50                                                        No. 13‐1017 

Components,  Inc.,  that  whether  a  particular  plaintiff  has  a 
cause of action under a statute no longer falls under the ru‐
bric of  standing.  See  572 U.S. —, 134 S. Ct.  1377, 1386–88  & 
n.4 (2014) (finding it misleading when courts label the ques‐
tion  whether  a  given  plaintiff  has  a  cause  of  action  under  a 
statute as being one of prudential or statutory standing); see 
also Empress Casino Joliet Corp. v. Johnston, 763 F.3d 723, 733–
34 (7th Cir. 2014) (following Lexmark). 
    It  is  clear  from  the  record  that  HSBC  has  constitutional 
standing,  an  issue  that  could  not  be  waived.  Townsend’s 
other  argument—that  HSBC  failed  to  establish  that  the  Illi‐
nois statute permits a party in its position to seek judicial re‐
lief—was  waived.  Townsend  made  no  attempt  during  the 
summary judgment proceedings to show that HSBC was the 
wrong party to bring suit. 
    Even  when  a  plaintiff’s  motion  for  summary  judgment 
goes  unopposed,  a  plaintiff  is  not  entitled  to  summary 
judgment unless it establishes that there is no issue of mate‐
rial fact with respect to the elements it must prove and that it 
is therefore entitled to judgment as a matter of law. See, e.g., 
Hotel  71  Mezz  Lender  LLC  v.  Nat’l  Retirement  Fund,  778  F.3d 
593,  601–02  (7th  Cir.  2015);  Johnson  v.  Gudmundsson,  35  F.3d 
1104, 1112 (7th Cir. 1994). Under Illinois law, though, the de‐
fendant bears the burden of proving that the statute does not 
permit the  plaintiff  to foreclose  on the mortgage. A  defend‐
ant  waives  the  argument  if  it  is  not  made  prior  to  entry  of 
the judgment of foreclosure. See U.S. Bank, N.A. v. Avdic, 10 
N.E.3d 339, 352 (Ill. App. 2014) (plaintiff need not allege facts 
establishing that it is a party that can sue under the statute in 
order to  win  a judgment of  foreclosure); Mortgage Electronic 
Registration  Systems,  Inc.  v.  Barnes,  940  N.E.2d  118,  123  (Ill. 
No. 13‐1017                                                            51 

App.  2010).  Townsend’s  failure  to  raise  this  non‐
jurisdictional issue in the district court means that he waived 
it. See Resolution Trust Corp. v. Juergens, 965 F.2d 149, 153 (7th 
Cir.  1992);  see  also  C  &  N  Corp.  v.  Gregory  Kane  &  Ill.  River 
Winery, Inc., 756 F.3d 1024, 1026 (7th Cir. 2014) (holding that 
defendant can waive arguments even if they might have un‐
dermined plaintiff’s prima facie case). 
   Accordingly,  I  would  affirm  the  judgment  of  the  district 
court. I respectfully dissent from dismissal of the appeal for 
lack of appellate jurisdiction.